Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-20-2005

Williams v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-4288




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Williams v. Comm Social Security" (2005). 2005 Decisions. Paper 371.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/371


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 04-4288
                                   ________________

                                AMIR VAN WILLIAMS,

                                             Appellant

                                             v.

                        SOCIAL SECURITY ADMIN., ET AL.

                      ____________________________________

                    On Appeal From the United States District Court
                        For the Eastern District of Pennsylvania
                             (D.C. Civ. No. 04-cv-02152 )
                       District Judge: Honorable Stewart Dalzell
                    _______________________________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 14, 2005

              Before: ALITO, SMITH AND COWEN, CIRCUIT JUDGES

                                (Filed: October 20, 2005)


                               _______________________

                                      OPINION
                               _______________________

PER CURIAM

       Pro se appellant Amir Van Williams appeals an order of the United States District

Court for the Eastern District of Pennsylvania dismissing his complaint for lack of subject
matter jurisdiction. We will affirm.

       Williams filed a claim with the Social Security Administration (“the agency”) for

widower’s disability insurance benefits, and he requested an administrative hearing. A

hearing was scheduled for September 11, 2003 before an Administrative Law Judge

(“ALJ”). Williams appeared for the hearing but requested a continuance. The ALJ

granted the request and rescheduled the hearing for December 3, 2003, specifically

advising Williams that if he failed to appear for the rescheduled hearing, his hearing

request would be dismissed without further notice.

       On December 8, 2003, the ALJ issued an order dismissing the hearing request.

The order noted that Williams failed to appear at the rescheduled hearing despite having

been advised personally of the time and place of the hearing and of the possibility of

dismissal if he failed to attend, and the ALJ found that Williams had shown no good

cause for failing to appear. Williams filed a request for review by the Appeals Council,

but the Appeals Council denied his request on March 19, 2004.

       Williams then filed his complaint in District Court. The agency Commissioner

moved to dismiss the complaint for lack of subject matter jurisdiction, arguing that the

dismissal of Williams’s hearing request did not constitute a “final decision” for purposes

of judicial review under 42 U.S.C. § 405(g). Williams filed a motion to “withdraw and

remand” the matter to the agency. After receiving supplemental submissions by the

parties, the District Court initially granted Williams’s motion to remand his claim. The



                                             2
Commissioner filed a motion to alter or amend the judgment, asserting that, because the

District Court lacked subject matter jurisdiction over the matter, it was without authority

to grant Williams’s motion to remand the proceedings. Williams filed a reply. The

District Court granted the Commissioner’s motion and dismissed Williams’s complaint

for lack of subject matter jurisdiction.

       Williams appeals. We have jurisdiction to review the District Court’s order under

28 U.S.C. § 1291. Our review of the dismissal of Williams’s complaint for lack of

subject matter jurisdiction is plenary. Tobak v. Apfel, 195 F.3d 183, 185 (3d Cir. 1999).

       The District Court’s jurisdiction over claims arising under the Social Security Act

is provided by 42 U.S.C. § 405(g), which states, in part, that an “individual, after any final

decision of the Commissioner of Social Security made after a hearing . . . may obtain a

review of such decision by a civil action.” Without a “final decision,” the District Court

has no jurisdiction to review the Commissioner’s determination. Fitzgerald v. Apfel, 148

F.3d 232, 234 (3d Cir. 1998) (citing Mathews v. Eldridge, 424 U.S. 319, 328 (1976)). In

this case, the ALJ dismissed Williams’s hearing request after Williams failed to appear at

the rescheduled hearing and showed no good cause for his failure to attend. No hearing

was conducted, and no final decision has been made. See Hoye v. Sullivan, 985 F.2d 990

(9th Cir. 1992) (per curiam) (district court lacked subject matter jurisdiction under section

405(g) where Social Security claimant, by refusing to attend scheduled ALJ hearing,

waived his opportunity for hearing and failed to exhaust administrative remedies upon



                                              3
which judicial review depends).

       As discussed by the District Court, we recognize that colorable claims of

constitutional violations confer federal court jurisdiction despite lack of a final decision.

See Califano v. Sanders, 430 U.S. at 108-09; Bacon v. Sullivan, 969 F.2d 1517, 1521-22

(3d Cir. 1992). On this point, Williams alleged, among other things, that the consulting

physician’s examination report had a discriminatory effect because it stated that Williams

had emotional problems. Williams asserted that the agency has a racist mind set that

negatively affected the outcome of his claim. However, for essentially the same reasons

given by the District Court, we conclude that Williams’s unsupported suppositions that

the agency had a racially-biased agenda do not create a constitutional issue that would

confer federal court jurisdiction over this matter. Williams presented no evidence that the

agency dismissed his hearing request for reasons other than those applied to all claimants

who fail to attend their hearings.1

       We have considered all of Williams’s arguments and find them to be without




  1
    Williams also alleged that the consulting physician violated his constitutional rights
by failing to advise him that his statements during the examination could be used against
him in the administrative proceedings. In support, Williams cites Miranda v. Arizona,
384 U.S. 436 (1966). The right protected under the Fifth Amendment is the right not to
be compelled to be a witness against oneself in a criminal prosecution. We observe that
the agency proceedings on Williams’s claim for widower’s disability insurance benefits
are non-criminal proceedings. Moreover, whatever statements he made during the
examination did not have any substantive impact on his claim for benefits, because the
matter was dismissed before the agency could render a final decision. We discern no
constitutional claim here.

                                              4
merit. For the foregoing reasons, we will affirm the District Court’s order dismissing the

complaint for lack of subject matter jurisdiction. Williams’s motion for the appointment

of counsel is denied.